Taxation of savings income in the form of interest payments - Common system of VAT as regards tax evasion linked to import and other cross-border transactions (debate)
The next item is the joint debate on the following reports:
by Mr Hamon, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 2003/48/EC on taxation of savings income in the form of interest payments - C6-0464/2008 - , and
by Mr Visser, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 2006/112/EC on the common system of value added tax as regards tax evasion linked to import and other cross-border activities - C6-0039/2009 -.
Mr President, I would like to begin by thanking the shadow rapporteurs who have contributed to the adoption of this report in the Committee on Economic and Monetary Affairs, not least Mrs Pietikäinen and Mrs Raeva, and to congratulate the coordinators from the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe, Mr Gauzès and Mr Klinz, who played an important role in terms of ensuring that this report, which will be put to the vote tomorrow in our plenary session, was adopted in the Committee on Economic and Monetary Affairs.
You know that at the conclusion of the G20 meeting, some of the EU Heads of State - and prominent ones at that - claimed victory by announcing, in a stream of communications, that the age of banking secrecy was over.
These thunderous statements aside, the European Parliament - and I welcome this - has now set out to do the practical work and has taken an interest not in communication but in the efforts it can make to effectively combat tax evasion, which is estimated to amount to EUR 200 billion each year. These EUR 200 billion should be compared with the amounts for the recovery plans to help the countries of Europe cope with the crisis; they should be compared with the European Union budget; and they should also be compared with the deficit levels of the countries of Europe. Today, Europe's taxpayers are thus perfectly justified in asking the European banking sector, and therefore the European banks, to make the efforts needed to allow the Member States' tax authorities to recover part of the tax income they are losing through evasion or fraud.
We have done a constructive job, and I believe that we avoided resorting to dictates or mutual recrimination. We have advanced on three fronts, and I wish to commend what was the draft text from the European Commission and the work done around Commissioner Kovács, who was unquestionably going in the right direction. We have tried, as best we could, taking as our yardstick what the European taxpayers are telling us, to improve the Commission's text in three directions.
We decided that, as regards the scope of the directive, the text was a little too timid, both on the legal structures involved and in the definition of savings products. We know that financial engineering has a considerable imagination when it comes to inventing new financial products to allow some people to escape taxation. This is why Parliament and the Commission propose to introduce a committee procedure that adapts the definition of savings products to the current reality of that financial engineering.
However, on this issue, many products are currently excluded from the scope, and, in our opinion, they should be included as quickly as possible; this is particularly the case for some types of pension schemes that work via capitalisation, and, more generally, we think that the proposal to include products which guarantee 95% of the investment does not offer sufficient guarantees.
That is why we think the threshold of 90% is more reasonable. Amendments will be tabled to this end tomorrow in plenary. We will see if they are adopted. I regret that we have not found a compromise in committee on this point and hope that plenary gives a strong signal by defining savings products as products which guarantee 90% of the capital and not just 95% products, as the Commission is proposing.
Broad consensus was, however, reached on how the scope of the directive should be widened, especially in the wording of Annexes I and III. Annex I is, moreover, considerably strengthened by the report, since we are drawing up a very broad list of tax havens that spares no jurisdiction and that, unlike the G20 list, specifically includes Delaware and Nevada. We have defined more broadly than the Commission the legal constructions that these jurisdictions will have to show either do not exist on their territory or are fiscally transparent, and I believe that this reversal of the burden of proof is a more effective way of fighting tax evasion.
However, the main weakness of this text - and I will conclude on this - relates to the transition period granted to three Member States: Belgium, Austria and Luxembourg. Although Belgium has announced it is abandoning the system of withholding tax, I wish to see the system for the automatic exchange of information become widespread and, for this to happen, I would like a date to be set for the end of the transition period. This is why, even though we have adopted the principle of a study to assess the respective merits of the systems of withholding tax and exchange of information for 2011, when the directive is revised, we wish to see 2014 set as the end date for this transition period. I wish to say that we have tried to work in a spirit of transparency and towards improved transparency at a time when European taxpayers are required to contribute, especially in order to come to the aid of the European banking sector.
rapporteur. - (NL) I should like to start by thanking the shadow rapporteurs for their sound cooperation.
Let me put things into perspective. The fight against fraud, although in large part the responsibility of the Member States, cannot be conducted solely at the national level. It must be a priority for the European Union, and we must make sure that there is close cooperation between the Member States and the European Commission. Given that the reform of VAT has been put on the back burner for the moment, the Commission has concentrated on the so-called classic measure, which is to say changes in the VAT legislation that introduce technical improvements but do not fundamentally alter the existing system.
I support the initiative brought forward by Commissioner Kovács because it moves in the right direction. Tax fraud leads primarily to violations of the principle of fair and transparent taxation, and can lead to distortions of competition if one company does charge VAT while another does not, over and above all the costs to the government. This affects the operation of the internal market, since honest businesses have competitive disadvantages because of tax fraud. I heartily welcome the efforts of the Commission to try to tackle the deliberate abuse of the VAT system by criminal gangs who seek to take advantage of the shortcomings in the system.
VAT is not only an important source of income for the Member States, but also for the EU. The European Union receives around EUR 20 billion from VAT revenue. It is estimated that VAT fraud in Europe comes to EUR 100 billion per year. This refers to the sum not handed over by importers at the border. It is a reason for taking on those importers and exporters who commit fraud.
The European Commission is introducing a major change, however, in seeking to hold suppliers acting in good faith jointly liable with importers who commit fraud. I have therefore tried to increase legal protection for exporters acting in good faith. In other words, businesses should not bear the responsibility for the shortcomings of administrative cooperation between Member States. If Member States are simply given an additional power to prosecute exporters on a cross-border basis, the Member States will have little incentive to bring an improvement to administrative cooperation.
With our amendments, we are trying to prevent honest exporters from being penalised unnecessarily. Therefore, the honest exporter must receive a warning two months before the actual penalty, so that he has the opportunity to prove that he had been acting in good faith. Contact in this regard must be made via the exporter's own tax office and not that of the importing Member State.
The Socialist Group in the European Parliament argues in favour of a maximum recovery period of five years. I do not agree with this. The liability period for VAT at the national level has not been harmonised. In Belgium, for instance, it is three years except in the case of demonstrable fraud. A longer period of joint and several liability for VAT on cross-border transactions is undesirable because businesses will have to bear a much greater administrative burden, leading to high costs for doing business that are certainly not desirable in the current crisis.
Moreover, companies will, as of 2010, have to submit monthly summary declarations for cross-border transactions within the EU, as a result of which the tax authorities will automatically receive the necessary information to cross-check intra-community transactions. This information must be used by the tax authorities in an appropriate and targeted manner.
Why would it be necessary to give them five more years before carrying out the cross-checks, once they already receive monthly data? I am afraid that the result of a lengthy claim period of five years will be that tax authorities will act late and the fraudsters will have disappeared. As a result, the claims for recovery will be made against businesses that may have been acting in good faith.
Mr President, I will conclude. Importers who commit fraud must be dealt with quickly. The honest exporter must be addressed by his own tax administration, with prior notice of two months and within a maximum period of two years, as this period limits, as far as possible, the administrative burdens on honest businesses.
Member of the Commission. - Madam President, in a globalised world, where tax evaders and fraudsters take advantage of the limited scope of authority of national tax administrations, efficient cooperation and mutual assistance between tax administrations is essential to better combat tax fraud and evasion. Improved rules and greater transparency are crucial.
This has recently been underlined by the G20 summit in London, and it is even more relevant in the internal market in the midst of the financial crisis and the need to tighten fiscal policies in the European Union. Against this background I am glad to discuss with you tonight two proposals that both contribute to the objective of fighting tax fraud and tax evasion in two different tax areas.
The proposed revision of the Savings Tax Directive seeks to close loopholes and better prevent tax evasion. I very much welcome the constructive and supporting attitude to this proposal shown in the report by Mr Hamon and the opinion by Mrs Siitonen.
I am aware that the most controversial point of the discussions in the committees has been Amendment 20, fixing an end to the transitional period during which three Member States are allowed to levy a withholding tax in place of automatically exchanging information. I also notice the opposed initiative from Mrs Lulling and Mr Karas supporting, through Amendment 28, the option for these three Member States to pursue the levying of the withholding tax and to abstain from automatic information exchange on a permanent basis.
Let me recall that the ultimate objective of the Savings Tax Directive is automatic exchange of information on as wide a basis as possible, as this is the only reasonable tool to enable the country of residence of the taxpayer to apply its own tax rules to cross-border income from savings. This is perfectly in line with recent developments at international level - such as the G20 conclusions - favouring transparency and the strengthening of the cooperation between tax administrations on the basis of exchange of information. Therefore I can assure you that the Commission, while rejecting Amendment 28 because it contradicts the aim of the Directive, has no negative view on Amendment 20.
However, we consider that fixing a date for the end of the transitional period is premature at this stage and could create an obstacle to the necessary quick adoption of the amending proposal by the Council. There is actually a need to evaluate when and how the political commitments for enhanced cooperation, which have been taken by a number of jurisdictions, can actually be implemented. Nevertheless, the Commission will not be opposed to any reinforcement of the corresponding provisions of the Directive which could be unanimously agreed by the Council.
In Amendment 22 the Commission is asked to produce by the end of 2010 a comparative study analysing advantages and weaknesses of both the systems of exchange of information and of the withholding tax. However, the target date for the production of this study does not seem realistic: all Member States would also have to make available to the Commission, from this year onwards, the elements of statistics the transmission of which is set to be optional for them under the Council conclusions of May 2008 and Annex V of the amending proposal.
Concerning the other amendments of a more technical nature which aim either at extending the scope of a particular provision - like Amendment 17 on insurance - or at limiting the administrative burden on the economic operators, the Commission considers that its proposal is already the result of a delicate balance between improving the effectiveness of the Directive and limiting an additional administrative burden.
The proposed amendments, however, could negatively affect this delicate balance. They could either increase the administrative burden in a disproportionate manner - this is notably the case for the amendments aimed at extending the scope - or have an unfavourable impact on the effectiveness of the provisions.
While appreciating the constructive approach of Parliament, the Commission cannot therefore accept some of the amendments in their present form. However, the Commission will defend the spirit of a number of these amendments in the Council deliberations without formally amending its proposal.
Turning now to the sensitive subject of VAT fraud, I would like to recall that at the ECOFIN meeting of 4 December 2007 the Council invited the Commission to accelerate its work on the conventional measures to combat VAT fraud. The ECOFIN also invited the Commission to present legislative proposals to rectify the shortcomings encountered in the current legislation.
Hereupon the Commission presented a communication on a coordinated strategy to improve the fight against VAT fraud in the European Union in December 2008. The communication sets out a series of measures for which the Commission intends to present legislative proposals in the short term. The present proposal is part of the first set of proposals announced in this communication.
The proposal will allow the Member States to better fight VAT fraud in two ways. Firstly, by providing further clarification on the conditions for exempting certain imports of goods, and, secondly, by creating the legal basis for allowing cross-border joint and several liability for traders failing to fulfil their reporting obligations.
I would like to thank Parliament, and in particular the rapporteur, Mr Visser, for dealing with this proposal in such a short time and for the constructive report. Allow me, however, some comments.
Amendments 2 and 4 of the report would require the Commission to carry out an evaluation on the functioning of the new cross-border joint and several liability provision. Unfortunately, the Commission does not possess this information, as the assessing of taxes, as well as their recovery, are purely national competences. Furthermore, if the Commission receives complaints from the economic operators that the provision is being misused by national tax administrations or leads to unwarranted results, it will assume its responsibility as guardian of Community legislation and take appropriate measures. This includes in particular presenting a proposal to amend this provision when necessary.
Amendments 3 and 5 go against the division of competences between Member States in the overall functioning of the Community VAT system. This system is based on a taxable event taking place in a specific Member State, leading to a VAT debt and VAT liability in that Member State. It is the Member State where that VAT is due that will determine the procedure to be followed in order to collect this VAT, including from non-established traders.
Therefore, a trader who has not fulfilled his reporting obligations in the Member State of departure will have to justify his shortcomings to the tax administration of the Member State where the VAT is due and not to the tax administration of his own Member State. The latter will only intervene upon request of the first Member State in order to obtain additional information or in the tax recovery process.
draftsman of the opinion of the Committee on Legal Affairs. - (FI) Madam President, ladies and gentlemen, I support the compromise reached by the Committee on Economic and Monetary Affairs. Mr Hamon's report on the Savings Tax Directive is excellent and balanced. It addresses the prevention of tax evasion and greater transparency.
Parliament needs to be strict in this area. For example, we should harmonise the taxation systems for savings income in the form of interest payments. We need to include the last remaining Member States in the information exchange system. Banking secrecy, which is far too rigid, needs to be opened up, so that we can fight against the tax havens. The G20 Conference also made the dismantling of tax havens one of the key objectives.
Parliament must set an example, for us to recover from the financial crisis and regain the public's confidence. Transparency in the banking sector must be ensured, and that will only be possible with the exchange of information.
Madam President, the debates and discussions around the fiscal system for savings have taken such a passionate turn that it has become disturbing. I do not hesitate to defend what appears to be a minority position here, but we will see what happens tomorrow, even though our rapporteur and the commissioner are still mixing up the sheep and the goats.
Let us go back to the root of the problem. The Directive on savings taxation came into force in 2005 with the aim of taxing the capital revenues of non-residents. Two systems are involved here: exchange of information between tax authorities and withholding tax.
What are we finding after several years of operation? Official and unofficial studies all show that exchange of information is seriously failing, because it is complicated, burdensome and costly. Withholding tax, on the other hand, shows many virtues.
What do you think is deduced from all this - above all by our rapporteur and the commissioner? Well, that the system that does not work and does not guarantee the payment of tax due will be made compulsory. Understand that one if you can!
The issue is not lacking in piquancy, as it will also be noted that the system of withholding tax is constantly gaining ground in the various Member States - 19 out of 27 are applying it to their general satisfaction. However, what is good enough at home becomes unacceptable once you cross the border.
This logic will just lead to an unravelling of what we have been building here for decades, in other words the single market in financial services. The Community acquis of the free movement of capital is also called into question, as the so-called major countries are pushing for repatriation of their residents' capital.
However, any blow can now be struck in the fight against this new Hydra of banking secrecy. I say to my fellow Members who are fighting against this so-called monster that is guilty of all sins: you have chosen the wrong target by confusing the issues in the framework of this directive and, above all, you are deluding yourselves.
To finish, Madam President, I hope that many of my fellow Members will heed the voice of reason and vote for Amendment 28 by my group, which will lead to no less than allowing the Member States a free choice between withholding tax and exchange of information.
Madam President, Commissioner, I am sorry that Mr Visser did not stay to listen right to the end of the debate on this topic, but I must begin by saying that we support the Commission's proposals in this direction. A complete reform of VAT would, of course, do a much better job, but as this is not possible at the moment, your proposal should resolve some of the problems encountered by Member States in their desire to contain VAT fraud.
Particularly in the context of a crisis, we think that it is of paramount importance for VAT revenue to be guaranteed as, at the moment, Member States are trying to invest billions to support the economy. In this respect, every opportunity to limit the chance of fraud should be supported by Parliament.
I would also like to say that we support on the whole the proposals made by Mr Visser in the Committee on Economic and Monetary Affairs. They will perhaps instil slightly greater confidence among the business sector, compared to the initial proposals from the Commission. However, we also think that the suggestion made in Article 1, point c) that the period between the delivery of the goods and the receipt of notification referred to in the second subparagraph should be two years is fairly short and, in our view, creates additional opportunities for restricting the scope and results of the European Commission's proposal.
This is why the PSE Group is suggesting that this period should be five years, which we believe is sufficiently short for the business sector, but also a long enough period for the tax administration to complete its work. Furthermore, the introduction of this point c) is not linked either to suggestions concerning from what date and how it will come into force, which we think will create additional problems for Member States.
We hope that the proposal will be supported and yield its expected results.
Commissioner, Madam President, ladies and gentlemen, against the backdrop of an economic and financial crisis, we must support the European Union in its efforts to achieve a more efficiently run and effective tax system.
The Commission's proposal to amend the directive on taxation of savings in other Member States offers an opportunity to improve the existing scheme. Those of us in the European Parliament's Committee on Economic and Monetary Affairs support extending its application to new financial instruments and geographical areas. Europe's Liberal Democrats proposed the inclusion of territories with particularly lightly regulated tax regimes, such as the states of Delaware and Nevada in the US, as well as an assurance of equal treatment between Member States and a reduction in the administrative burden involved with implementing the directive.
However, Commissioner, the basic debate remains whether to abolish the system of tax calculation at source in favour of the automated exchange of information. From a Liberal viewpoint, the issue here is how we will manage to increase tax revenue collection and how enforcement only of the exchange of information will not result - a fact which is confirmed according to the research already carried out - in preventing tax abuses or in increasing revenue collection, but it will only deprive some Member States of their competitive advantage. Taxation at source is not only more efficient, but also offers greater transparency during collection.
I firmly believe that Member States must retain their autonomy when it comes to selecting a taxation system. The ALDE Group made the suggestion for a comparative analysis to be carried out of the two systems. We hope that we will have the results from the Commission at least by December 2010. We also hope that these results will provide the basis for future Commission proposals on amending the savings taxation system within the European Union.
Tomorrow we are voting on another important text concerning VAT fraud relating to imports. The objective of this directive is to ensure the rapid exchange of adequate, good-quality information. In this case, five years is a fairly long period for the business sector. It also aims to introduce a shared liability mechanism. While protecting every Member State's tax revenue, it is important however for us to ensure that joint liability only comes into play when the information supplied contains serious irregularities or there is an unjustified delay in providing it. Otherwise, we risk imposing a further harmful burden on business.
I hope that we will vote in favour of these reports tomorrow.
on behalf of the IND/DEM Group. - (SV) Madam President, tax evasion is not our main problem when the world economy is being shaken to its foundations. It is true that we live with tax fraud throughout Europe, in the US and throughout the whole world, in fact. It is true that we have tax havens around the world where wealthy people and companies can put and leave money. However, that is not our main problem today. Focussing on this is a way of escaping our responsibility.
What we need to do now, if we are to have any tax bases left at all in the future, is to get to grips with the financial crisis. Why do we find ourselves in the situation we are in now? It is due, above all, to the fact that we now have ownerless capitalism. In practice, the financial undertakings, the large banks and the majority of the large companies are run by officials and these officials can introduce bonuses, severance payments and pensions that are all dependent on the profits of the company that these people manage. There is nothing in this world simpler than to increase profitability in the short term and thus the profits that these companies make. It is just a matter of increasing the risk. There are numerous studies of 'Taleb distributions', as we often call them, where, if you increase the risk substantially, you can count on profits rising dramatically and everyone can be given these bonuses and other benefits, in other words these 'perks'. Then, of course, the risks start to become reality, but then those leading the company have already left or will have to leave. They get to buy chateaux in France or play golf in Spain. We should not feel sorry for them, but the system is quite simply unsustainable.
Moreover, none of the players have any incentive to prevent this development. The credit rating agencies are dependent on getting customers, but they will have no customers if they say that their customers are not credit-worthy. Depositors know that there are deposit guarantees, and so do not need to worry about which bank they put their money into. Other players know that they can come to an agreement with the other party and count on the fact that they are too big to fail, while the taxpayer always picks up the bill. This means that the states must say at the outset that they will not take all the risks. It is an extremely difficult thing to do, but it must be done. Unfortunately, I do not believe that the European Parliament will cooperate on this, but I would recommend to everyone in this Parliament that they do so.
(NL) Contrary to my usual custom, I will begin with a political statement, as I find tax evasion and avoidance, in these times of increasing unemployment and increasing pay inequality, a real scandal. During the elections, it will become clear which parties are really willing to take this on.
Mr Hamon's report on taxation of savings income is an example of the question at hand. I realise that it is difficult for the Commissioner to reach true agreement on this under the unanimity rule. The Socialist Group in the European Parliament has more ambition than may be found in the Commission's proposal, and this has been worked into a number of amendments which we have submitted.
A final comment on Mrs Lulling, who contrasts the two systems of information exchange and taxation at source. I think that that is not really the point. We are talking about the loopholes that are present in the law in both systems and which are the points that we should focus on. Steps have been taken, but more needs to be done than the current report proposes.
Member of the Commission. - Madam President, I would like to thank you for your comments and the views you expressed during the debate. I am glad to see that the European Parliament and the Commission share views on actions to be undertaken to better fight against tax fraud and tax evasion in the European Union and I am pleased with the general support for the two proposals.
I would like to thank you again for the priority given to the savings taxation file and for your support for the Commission efforts to promote good governance in the tax area. Achieving rapid progress in the discussions on the amending proposal is also one of the priorities of the Czech Presidency. Due to the international climate - the financial and economic crisis - it is also a priority for most Member States.
I am convinced that, once Member States agree on ways of closing existing loopholes in the Savings Taxation Directive, it is likely that the Council will ask the Commission to update in a similar way the agreements with the five non-EU countries and the 10 other jurisdictions participating in the savings taxation mechanism. It is premature to speculate today on how they will react to our approach. The EU first needs to reach a unanimous agreement internally. However, bearing in mind progress achieved in the G20 talks on meeting the OECD exchange of information standards, I am optimistic in this area as well.
As regards Mr Visser's report, I have indicated before that the Commission cannot accept Parliament's amendments but we have taken note of the recommendations contained in the report. In particular, the need for better coordination between the different Member States, the necessary improvement of the quality of the information that is exchanged, the need to allow other Member States automated access to certain data contained in Member States' databases and the requirement to harmonise registration and deregistration procedures are ideas that are strongly supported by the Commission. This is also the reason why the Commission will come forward, by the end of May, with a more substantive proposal for a recast of the regulation on administrative cooperation, where these proposals will be incorporated.
In conclusion, and as I have already mentioned on past occasions, it is clear that there exists no one single and global solution for eliminating tax fraud and tax evasion. The proposals we have discussed today are two major steps forward within the framework of the global anti-tax fraud strategy at EU level.
Madam President, I will be very brief, as I have already spoken at length just now.
I would like firstly to thank Mrs Raeva and Mrs Siitonen, and also the Members, for their speeches and contributions to this text, and to say to Mr Kovács that, in my opinion, I have understood what he said.
However, I think that a strong signal tomorrow from the European Parliament on the question of the scope, on the question of banking secrecy, and on the question of the list of tax havens will be a valuable help to the Council, especially if, in future, we need to negotiate new agreements with third countries.
Now I would like to finish with the criticism - the gentle criticism, I might add - levelled at Mr Kovács and I by Mrs Lulling. She criticised us for 'mixing the sheep and the goats', even though she did so very gently. I would like to say to her that I think, tomorrow, this Parliament, whilst it sometimes mixes the sheep and the goats, will be able to distinguish between the general interest and private interests, and I hope that we will thus have contributed to stepping up the fight against tax evasion.
(FR) Madam President, I asked to speak in order to make a personal statement. Mr Hamon has just criticised me for something but I must say to him that I see that he and the commissioner unfortunately continue to mix the sheep and the goats. I must also say to him that the only system that ensures that every taxpayer pays their taxes - which is what we all want - that the best system is levying withholding tax because the system of exchange of information is a failure. It has not worked, and we do not know who has paid what because the authorities do not know how to manage the system.
I wanted to make this clarification.
The debate is closed.
The vote will take place tomorrow, Friday, 24 April 2009, at 12 noon.
Written statements (Rule 142)
In the debate on tax evasion in the area of taxation of savings income and VAT, I would like to draw attention to the following matters.
1. Total tax evasion in all tax jurisdictions of the European Union amounts to around EUR 200 billion annually. That is over 2% of the Member States' GNP, and it means that public spending in Member States is reduced by a huge amount.
2. It is good, therefore, that the new directive fills loopholes which have been found in tax legislation, and also, having regard to the imagination of people who evade tax, tries to prevent the development of new strategies of evading tax legislation.
3. The matter of tax havens in the territory of the European Union has been raised, and also of those in dependent territories of EU Member States. The current financial crisis has shown that tolerating unclear tax legislation, anonymous transactions and lack of cooperation in the area of taxation may in the short term ensure extra income to particular countries and dependent territories, but in the long term this destabilises the financial system and may be the cause of severe financial crises.
in writing. - (ET) The loss of revenue due to tax fraud in all taxation categories amounts to more than EUR 200 million per annum in the EU, which is equivalent to nearly 2% of GDP.
Billions of euros of lost revenue each year due to tax fraud leads to the reduction of additional investments in EU Member States and public expenditures of general interest, which in the context of the present financial crisis significantly reduces Member States' abilities to solve problems that arise in the area of social affairs, healthcare and education.
The struggle against tax fraud is an extremely important topic for the EU, and we must retain our leading role in this area! Only by doing so will it be possible to achieve a situation in which significant financial centres outside the European Union will implement similar measures to those implemented in Member States.
I support the European Commission's idea that, duly taking into consideration the principle of the free movement of capital specified in the Treaty establishing the European Community, we should consider adding clauses to counter EU resident physical persons' attempts to avoid the implementation of the savings directive, by channelling interest earned in the EU through tax-free cover enterprises or entities that lie beyond the territory of the EU or beyond territories where similar or identical measures to those agreed at the EU level are implemented.
A zero tolerance policy must be applied to tax havens. Any delay in finding solutions that ensure the fairer and more consistent application of measures in this area is unjustifiable in the present economic situation!
in writing. - (FI) The revision of the Savings Tax Directive is an important part of the reworking of the financial architecture and the rules of the financial markets. The current directive is hopelessly out of date. It is relatively easy to circumvent, for example by using as intermediaries investment companies that the directive does not define as paying agents and which are, therefore, under no obligation to participate in the information exchange system. Likewise, it has been possible to arrange investment portfolios in such a way that income that is the equivalent of income on interest remains outside the definition, as a result of 'repackaging'.
The reform is an attempt to address these problems. To solve the problem of intermediaries, the Commission is extending the definition of paying agent to include foundations and funds. There are also plans to include new, innovative products and, for example, certain types of life insurance policies in the directive.
It is far more difficult to include other new products. Unfortunately, it is extremely awkward to lay down definitions that would make it possible to include all income that might be compared to income from interest as an interest payment, especially when it is relatively easy to create new products. With regard to this, we should examine broadly how these products can best be regulated, before they are included in the directive. The Commission also means to put forward a proposal for an amendment to the Mutual Assistance Directive, which will also include reforms connected with the automatic exchange of information.
To avoid tax evasion, it is also vitally important that the three countries that are exempt from the current information exchange system - Belgium, Luxembourg and Austria - are included in the system the other countries employ. The rapporteur's proposed deadline for this, which is 2014, should receive our full support.